DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 39, Line 2:  The SMA controllers are numbered –120—elsewhere in the specification and the drawings, not “110”.
Paragraph 54, Line 3:  The broadband connection seen in Figure 3A is numbered –330--, not “130”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 11, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliot et al [US 2006/0067484] (supplied by applicant) in view of Dohrmann et al [US 2008/0117029] (supplied by applicant).
For claim 1, the method taught by Elliot includes the following claimed steps, as noted, 1) the claimed receiving state information indicative of a state of a premises device is achieved using the monitoring center (No. 140) receiving status data from an alarm panel (No. 110) located at a property, 2) the claimed determining a loss of communication is achieved using the VoIP server (Paragraph 34) that monitors in real-time the connectivity back to each customer’s modem, to possibly detect a burglar attempting to thwart the system by cutting DSL or cable lines, and 3) the claimed sending an indication to a second computing device is read on the specification (Paragraph 35) wherein another computer system is alerted that the Broadband Internet connection at a customer’s location has been interrupted.  However, there is no mention of determining that an elapsed time from a time of the receiving the state information satisfies a threshold duration.
As the Dohrmann reference mentions (Paragraph 250), a way for a burglar to thwart a monitored alarm system may be to disconnect or break a communications link to an external system, such as a central monitoring center.  In one embodiment, an alarm system (No. 100) includes a connection (No. 102f) to an external device such as a server (No. 104a) or central monitoring server (No. 104d).  The alarm system can include an entry delay provided when the main alarm unit (No. 102a) detects an alarm-triggering event.  A burglar can thwart the alarm system by disconnecting or breaking the connection (No. 102f) to the communications network (No. 108) prior to an expiration of an entry delay (Paragraph 251) and, thus, disable communications with the central monitoring center.  In order to combat this, a pre-alarm signal is generated by an alarm device upon detection of an alarm-triggering event and is transmitted to the 
Not only is a possible destruction of an alarm system thwarted in the Dohrmann reference, the timer mentioned allows a user a certain grace period to disarm the alarm system, thereby reducing the possibility of a false alarm.  Both the Dohrmann and Elliot references pertain to similar subject matter, and the Elliot reference even mentions notification of a loss of communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a timer in the system of Elliot for the purpose of allowing a user to enter a disarm command thereby reducing annoying false alarms.
For claim 2, the premises device of Elliot is an alarm panel (No. 110).
For claim 3, the indication of Elliot comprises an indication of the loss of communication (Paragraph 35: alert another computer system or alert people that the Broadband Internet connection at the customer’s location has been interrupted).
For claim 4, the alarm of Elliot is triggered (Paragraph 34) if a burglar attempts to thwart the system.  A pre-alarm signal is generated in the Dohrmann reference upon detection of an alarm-triggering event (Paragraph 255).
For claim 6, the method taught by Elliot includes the following claimed steps, as noted, 1) the claimed receiving state information indicative of a state of a premises device is achieved using the monitoring center (No. 140) receiving status data from an alarm panel (No. 110) located at a property, 2) the claimed determining a loss of communication is achieved using the VoIP server (Paragraph 34) that monitors in real-time the connectivity back to each customer’s modem, to possibly detect a burglar attempting to thwart the system by cutting DSL or cable lines, and 3) the claimed sending an indication to a second computing device is read on the specification (Paragraph 35) wherein another computer system is alerted that the Broadband Internet connection at a customer’s location has been interrupted.  However, there is no mention of determining that an elapsed time from a time of the receiving the state information satisfies a threshold duration.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 7, the indication of Elliot comprises an indication of the loss of communication (Paragraph 35: alert another computer system or alert people that the Broadband Internet connection at the customer’s location has been interrupted).
For claim 8, among the normal priority message alert codes in Dohrmann (Paragraph 275) include an arm alert and a disarm alert.
For claim 9, the Elliot reference issues a telephone call to the police (Abstract) upon a breach of line integrity.
For claim 10, the alarm of Elliot is triggered (Paragraph 34) if a burglar attempts to thwart the system.  A pre-alarm signal is generated in the Dohrmann reference upon detection of an alarm-triggering event (Paragraph 255).
For claim 11, the computing device taught by Elliot performs the following claimed steps, as noted, 1) the claimed receiving state information indicative of a state of a premises device is achieved using the monitoring center (No. 140) receiving status data from an alarm panel (No. 110) located at a property, 2) the claimed determining a loss of communication is achieved using the VoIP server (Paragraph 34) that monitors in real-time the connectivity back to each customer’s modem, to possibly detect a burglar attempting to thwart the system by cutting DSL or cable lines, and 3) the claimed sending an indication to a second computing device is read on the specification (Paragraph 35) wherein another computer system is alerted that the Broadband Internet connection at a customer’s location has been interrupted.  However, there is no mention of determining that an elapsed time from a time of the receiving the state information satisfies a threshold duration.  Also, there is no mention of one or more processors or a memory storing instructions to perform the claimed steps.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
The claimed processor is met by the microprocessors and general purpose computer systems (Paragraph 411) mentioned in Dohrmann to implement the alarm system (No. 100).  The claimed memory is met by the one or more memories (Paragraph 409) of Dohrmann that stores information relating to various processes.
For claim 12, the premises device of Elliot is an alarm panel (No. 110).
For claim 13, the indication of Elliot comprises an indication of the loss of communication (Paragraph 35: alert another computer system or alert people that the Broadband Internet connection at the customer’s location has been interrupted).
For claim 14, the alarm of Elliot is triggered (Paragraph 34) if a burglar attempts to thwart the system.  A pre-alarm signal is generated in the Dohrmann reference upon detection of an alarm-triggering event (Paragraph 255).
For claim 16, the computing device taught by Elliot performs the following claimed steps, as noted, 1) the claimed receiving state information indicative of a state of a premises device is achieved using the monitoring center (No. 140) receiving status data from an alarm panel (No. 110) located at a property, 2) the claimed determining a loss of communication is achieved using the VoIP server (Paragraph 34) that monitors in real-time the connectivity back to each customer’s modem, to possibly detect a burglar attempting to thwart the system by cutting DSL or cable lines, and 3) the claimed sending an indication to a second computing device is read on the specification (Paragraph 35) wherein another computer system is alerted that the Broadband Internet connection at a customer’s location has been interrupted.  However, there is no mention of determining that an elapsed time from a time of the receiving the state information satisfies a threshold duration.  Also, there is no mention of one or more processors or a memory storing instructions to perform the claimed steps.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
The claimed processor is met by the microprocessors and general purpose computer systems (Paragraph 411) mentioned in Dohrmann to implement the alarm system (No. 100).  The claimed memory is met by the one or more memories (Paragraph 409) of Dohrmann that stores information relating to various processes.
For claim 17, the indication of Elliot comprises an indication of the loss of communication (Paragraph 35: alert another computer system or alert people that the Broadband Internet connection at the customer’s location has been interrupted).
For claim 18, among the normal priority message alert codes in Dohrmann (Paragraph 275) include an arm alert and a disarm alert.
For claim 19, the Elliot reference issues a telephone call to the police (Abstract) upon a breach of line integrity.
For claim 20, the alarm of Elliot is triggered (Paragraph 34) if a burglar attempts to thwart the system.  A pre-alarm signal is generated in the Dohrmann reference upon detection of an alarm-triggering event (Paragraph 255).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,635,499 (supplied by applicant). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims pertain to receiving state information, determining a loss of communication between devices, and transmitting notifications based on the loss of communication and the expiration of an amount of time.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,275,999. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims pertain to receiving state information over a communication line, determining a loss of communication between nodes, and sending a notification of loss of communication upon determining an elapsed time complies with a threshold.  Furthermore, the patented claims mention a node of a security, monitoring, and automation (SMA) system, thereby rendering the patented claims broader than the applied claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
3/10/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687